DAMOORGIAN, J.
Ronald Robinson appeals an order partially denying his Rule 3.800(a) motion to correct an illegal sentence in cases 05-10404 CF10A, 05-10995 CF10A, 05-14770 CF10A, and 05-018886 CF10A. The State concedes that in case 05-14770 CF10A Robinson was entitled to 503 days credit. Because the trial court awarded Robinson only 433 days credit in that case, we reverse and remand with instructions to the trial court to grant Robinson an additional seventy days credit for time served in case 05-14770 CF10A. We affirm the trial court in all other respects.
WARNER and MAY, JJ., concur.